                                                                                   5/28/2019


                   IN THE UNITED ST ATES DISTRICT COURT

                        FOR THE DISTRICT OF MONTANA

                                     BUTTE DIVISION

  CORLISS SMITH and LARRY
  SMITH,
                                                    Cause No.CV-18-57-BU-SEH
                       Plaintiffs,

  vs.
                                                ORDER FOR DISMISSAL WITH
  TARGET CORPORATION and JOHN
  DOES 1-10,                                           PREJUDICE

                       Defendants.

        Pursuant to the Stipulation for Dismissal with Prejudice entered into by the

parties, and for good cause,

        IT IS ORDERED that this action is dismissed with prejudice without costs

to either of the parties, and the Clerk is directed to enter such dismissal of record.

DATED this      Pt4       of May, 2019.




                                           4'~{~~
                                            United States District Judge
